Detailed Office Action
The communication dated 7/22/2021 has been entered and fully considered.
Claims 1-11 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. U.S. 11,098,451. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim 1 a fiber blend comprising trichome fibers [patent claim 1] mixed with hardwood and softwood fiber [patent claim 6] with the same amount of trichome fibers [patent claim 5] and same L* and b* values [patent claim 11-12.  The patent also claims a tissue product [patent claim 15] with the same dry tensile strength [patent claim 16] with the same additives [patent claim 17].
The size of the fibers of the patent is 42-45% of the fibers are within 200-500 microns.  This suggests that the remainder of the fibers are less than 200 microns or greater than 500 microns.  The fibers would be expected to be distributed in a range and therefore at least some fibers are under 100 microns unless they were specifically removed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2011/0168342 MOHAMMADI, hereinafter MOHAMMADI.
As for claims 1-7 and 11, MOHAMMADI discloses single ply tissue products [0008] that comprise trichome fibers [0009].  MOHAMMADI discloses the Stachys genus [0071]. MOHAMMADI discloses 5-25% trichome fibers which falls within the claimed range [0108]. MOHAMMADI discloses blends of hardwood and softwood fibers with the trichome fibers [0039, pg. 7 Table 2].
It is the Examiners position that as MOHAMMADI discloses the same fiber source that at least some of the fibers will be under 100 microns in size.  The Examiner notes that the applicant does not appear to be claiming a length average.
	In the alternative, MOHAMMADI clearly teaches about 100 microns which overlaps with the instant claimed range [0106].
	
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30



MOHAMMADI discloses trichome fibers of the same genus as per above.  MOHAMMADI further discloses that they are the same fibers they will have the same color.  The Examiner notes that in instant paragraph [0043] the instant application in which the applicant states that the trichome fibers themselves have the desired color.  The specification mentions the present leaves and stems darkens the color.  However, this is the mixture of trichome fibers with leaves and stems that has the darker color.  The applicant claims the color of the trichome fibers themselves.  
	As for claim 8, MOHAMMADI discloses wet strength additives [0109].
As for claim 9, MOHAMMADI discloses a dry strength of at least 300 g/in and less than 1000 g/in which falls within the claimed range [0059].
As for claim 10, the use of the tissue for toilet purposes is an intended use and is not given patentable weight.  Nevertheless, MOHAMMADI discloses toilet tissue [0054].
	
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0168342 MOHAMMADI, hereinafter MOHAMMADI, in view of U.S. 2015/0337496 LEE, hereinafter LEE, as evidenced by Botany by Mauseth.
As for claims 1-11, MOHAMMADI teaches all of the limitations as per above.  the examiner has argued as written the trichome fibers of MOHAMMADI inherently have the claimed values.  In the alternative, LEE argues that non-wood fibers can be exposed to oxygen gas and peroxide [abstract].  This increases the non-wood fibers brightness and decreases shives [abstract].  It also significantly increases L* and decreases b* [Figure 3].  At the time of the invention it would be obvious to the person of ordinary skill in the art to treat the non-wood trichome fibers of MOHAMMADI with the treatment of LEE.  The person of ordinary skill in the art would be motivated to do so to improve the both the brightness and color of the fibers while reducing shives.  Decreasing shives and improving brightness improves the aesthetics of products made by the non-wood fiber according to LEE [0009].  The person of ordinary skill in the art would expect success as LEE teaches that the process can be used on cotton fibers and cotton fibers are considered trichome fibers [see e.g. Botany].  The Examiner notes while the applicant may define in their specification that seed hair fibers like cotton are not trichome fibers; the person of ordinary skill in the art would consider them similar enough based on Botany to conclude a reasonable expectation of success from combining MOHAMMADI and LEE.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0168342 MOHAMMADI, hereinafter MOHAMMADI, in view of U.S. 2003/0208859 NEOGI et al., hereinafter NEOGI.
As for claims 1-11, MOHAMMADI teaches all of the limitations as per above. The examiner has argued as written the trichome fibers of MOHAMMADI inherently have the claimed values.  In the alternative, NEOGI discloses bleaching [0003] fibers to increase whiteness and adding FWA’s and dyes [0006 and abstract] to increase whiteness for tissues [0008]. At the time of the invention it would be obvious to bleach and/or add dyes/FWA’s to the trichome fiber of MOHAMMADI increases its whiteness. The person of ordinary skill in the art would be motivated by NEOGI because consumers have a strong preference for brighter and whiter pulp [0002]. The person of ordinary skill in the art would expect success as both to fibers for tissue paper and there is nothing chemically which would prevent bleaching/FWAs from working on trichome fibers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748